 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Roy and Josie Fisher, et al.,                  No. CV-74-00090-TUC-DCB
 9                        Plaintiffs
10   and
11   United States of America,
12                        Plaintiff-Intervenor,
13   v.
14   Tucson Unified School District, et al.,
15                        Defendants,
16   and
17   Sidney L. Sutton, et al.,
18                        Defendants-Intervenors,
19   Maria Mendoza, et al.,                         No. CV-74-0204-TUC-DCB
20                         Plaintiffs,
21   and
22   United States of America,
23                         Plaintiff-Intervenor,    ORDER
24
     v.
25
     Tucson Unified School District, et al.
26
                           Defendants.
27
28
     NARA for Re-opening Wakefield Middle School: Approved.
 1          On November 19, 2019, the Defendant Tucson Unified School District (the
 2   District) submitted a Notice and Request for Approval (NARA) to reopen Wakefield
 3   school, which closed in 2013. After full briefing from the parties, the Court called for
 4   supplemental briefing on the NARA by the Special Master related to the Plaintiffs
 5   objections that the new school be opened at Wakefield and instead should be opened at
 6   Utterback school or at another underperforming school. A Supplemental Report and
 7   Recommendation (Doc. 2418) was filed on January 28, 2020. The Special Master
 8   recommends that the Court approve reopening Wakefield, possibly under a new name, as
 9   an open access, no-boundary middle school (6-8), featuring a lab-school in partnership
10   with the University of Arizona and an after-school program in partnership with Higher
11   Ground, with targeted student recruitment, express bus transportation, and a modified
12   lottery to improve integration and access for traditionally underserved students seeking
13   preparation for high school ALE programs like University High School, the IB program
14   at Cholla, the AP program at Pueblo, and all AP and Honors courses at all high schools.
15   He believes that this lab-school should be a new school, which will not be hampered by
16   any stigma attaching at an existing school—especially Utterback which has a reputation
17   as being a D school. He explains that Utterback students will be better served by the
18   AVID plan currently being implemented there by TUSD, which is designed specifically
19   to improve the quality of education being delivered there.
20          The Court adopts the Special Master’s recommendations that Wakefield be
21   reopened as planned by the District. The Court also adopts the recommendations
22   proposed by the Plaintiffs, including: 1) precluding student teachers, without teaching
23   certificates, from being responsible for providing direct primary instruction and such
24   student teachers will under the direct supervision of a Master Teacher and 2) ensuring
25   that Master Teachers are not recruited from racially concentrated and underperforming
26   schools at the expense of students attending those schools.
27          In the context of recruiting Master Teachers for Wakefield, the District should
28   select a cadre of master teachers for the new lab-school and take steps to ensure that the


                                                 -2-
 1   quality of teaching for students attending schools that have lost previous magnet status or
 2   are underperforming schools is not diminished. To not disadvantage “Master Teacher”
 3   caliber teachers at these (transition or underperforming) schools, the District shall provide
 4   those teachers who would be eligible for Master Teacher status at the Wakefield lab-
 5   school equivalent professional recognition. The District shall work with the Special
 6   Master to determine the factors relevant for Master Teacher status in the context of
 7   assessing teachers teaching at transition schools and underperforming schools.
 8          This discussion has brought it to the Court’s attention that the Transition Plan
 9   reviews which this Court previously ordered the District to provide the Special Master
10   and for the Special Master to review have not been done. On September 10, 2019, the
11   Court set aside $1,000,000 of this year’s 910G budget and ordered review of the
12   Transition Plans in the context of the Special Master filing a Report and
13   Recommendation (R&R) for expenditures to these schools from the $1,000,000 set aside.
14   This review and an R&R were due on September 24, 2019. (Order (Doc. 2272) at 10-12.)
15   Because the Transition Plans have not yet been filed, the Court adds that the District’s
16   Transition Plan status reports and the Special Master’s review and R&R shall include an
17   assessment of these schools teaching staff in comparison to the Beginning Teachers
18   Inventory, which has been filed, and experienced teaching staff at these schools, who
19   may be eligible for Master Teacher status. The Special Master shall file the R&R,
20   accordingly, which shall include budgetary recommendations for these schools from the
21   $1,000,000 set aside as previously ordered.
22          Accordingly,
23          IT IS ORDERED that the NARA (Doc. 2373) is approved for the reopening of
24   Wakefield school, as recommended by the Special Master and in accordance with the
25   directives in this Order.
26          IT IS FURTHER ORDERED that the Report and Recommendation (Doc 2418
27   and 2394) is adopted for TUSD to reopen Wakefield school as a lab-school, with express
28   buses and a modified lottery program to maximize the schools effect on integration,


                                                 -3-
 1   including recruiting white students who attend the new Wakefield school to subsequently
 2   attend Cholla and Pueblo High Schools and to interest more Latino and African
 3   American students to attend UHS so that all three of highs schools will move closer to
 4   being integrated.
 5          IT IS FURTHER ORDERED that student teachers at Wakefield, who lack
 6   teaching certificates, shall not be charged with providing primary instruction without
 7   direct supervision from Master Teachers; Master Teachers will not be recruited from
 8   racially concentrated or under performing schools, and the District and the Special
 9   Master shall conduct the requisite review and the Special Master shall file the R&R in
10   accordance with the directives of this Order and the Court’s prior Order (Doc. 2272,
11   within 30 days of the filing date of this Order. THERE SHALL BE NO EXTENSIONS
12   OF TIME GRANTED FOR THIS FILING.
13          Dated this 6th day of February, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
